Exhibit 10.2

 

AMENDMENT No. 1
to

BLONDER TONGUE LABORATORIES, INC.

SECOND AMENDED AND RESTATED EXECUTIVE STOCK PURCHASE PLAN

 

This Amendment No. 1 (“Amendment”) to Blonder Tongue Laboratories, Inc. Second
Amended and Restated Director Stock Purchase Plan (the “Plan”) has been adopted
and approved by the Board of Directors on October 12, 2020, and shall be
effective as of such date.

 

By this Amendment, the original text of the defined term “Fair Market Value” as
set forth in Section 1(f) of the Plan is hereby removed and replaced in its
entirety by the following:

 

(f) “Fair Market Value” means, (A) with respect to a share of Common Stock as of
any given date prior to October 12, 2020 (other than a share of Common Stock
purchased hereunder pursuant to a deferred compensation agreement entered into
between an Executive and the Company prior to October 12, 2020) (i) if the
Common Stock is traded on the over-the-counter market, the arithmetic mean of
the bid and the asked prices for the Common Stock at the close of trading on
that date, or if that day is not a trading day (i.e. a weekend, holiday or no
trades were made), on the trading day immediately preceding such day; (ii) if
the Common Stock is listed on a national securities exchange, the arithmetic
mean of the high and low selling prices of the Common Stock on the consolidated
tape on that date, or if that day is not a trading day, on the trading day
immediately preceding such day; and (iii) if the Common Stock is neither traded
on the over-the-counter market, nor listed on a national securities exchange,
such value as the Committee, in good faith, shall determine, and (B) with
respect to a share of Common Stock as of any given date after October 12, 2020
(including a share of Common Stock purchased hereunder pursuant to a deferred
compensation agreement entered into between an Executive and the Company prior
to or after October 12, 2020), (i) if the Common Stock is traded on the
over-the-counter market, the arithmetic mean of the bid and the asked prices for
the Common Stock at the close of trading on that date, or if that day is not a
trading day on the trading day immediately preceding such day; (ii) if the
Common Stock is listed on a national securities exchange, the official closing
price on the consolidated tape on that date, or if that day is not a trading
day, on the trading day immediately preceding such day; and (iii) if the Common
Stock is neither traded on the over-the-counter market, nor listed on a national
securities exchange, such value as the Committee, in good faith, shall
determine.

 

All other provisions of the Plan shall remain unchanged and in full force and
effect.

 

+++++++++++++++++++++++++++++++++++